On March 18, 2008, the Defendant was sentenced for COUNT I: Forgery, a felony, in violation of Section 45-6-325(4), MCA; the sentence is deferred for Three (3) years (deferral date 3/18/2011) per the terms and conditions outlined in the Judgment given March 18, 2008.
On September 2, 2008, the deferred sentence imposed on March 18, 2008, was revoked by the Court. The Defendant was sentenced to Five (5) years to the Department of Corrections, with Two (2) years suspended, terms and conditions of this Judgment are the same as those contained in the original Judgment filed on March 20, 2008.
On March 12,2013, the suspended sentence imposed on September 2,2008, was revoked by the Court. The Defendant was sentenced to Two (2) years to the Department of Corrections and other terms given in the Judgment on March 12, 2013.
On August 1,2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deémed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
*49DATED this 26th day of September, 2013.
Done in open Court this 1st day of August, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.